DETAILED ACTION

Status of Claims

This action is in reply to the application filed on April 29, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Meyer (US 2016/0048798 A1).

Claim 1
Meyer discloses the following limitations:

A sensing system based on weight monitoring, comprises:

a goods database generator that generates a goods database; (see at least paragraphs 0017-0018 and 0104-0105).

a weight collector that collects a weight sensing value of a rack in real time; (see at least abstract, paragraphs 0002 and 0104).

a pick or place status judger that determines whether the weight sensing value of the rack changes or not, (see at least paragraphs 0009-0011 and 0104).

wherein if the weight sensing value of the rack becomes smaller, the pick or place status judger determines that there are one or more goods taken away from the rack; (see at least paragraphs 0018, 0020, 0058 and 0104).

and if the weight sensing value of the rack becomes larger, the pick or place status judger determines that there are one or more articles placed on the rack; (see at least paragraphs 0018, 0094 and 0104).

and a goods database updater that stores the weight sensing value in the goods database to update the weight sensing value of the rack in the goods database in real time (see at least abstract and paragraphs 0104-0105).




Claim 2
Furthermore, Meyer discloses the following limitations:

further comprising:

at least one shelf, wherein each shelf includes at least one rack, and at least one item of goods is placed on the at least one rack; and (see at least figures 1 and 11).

a weight sensing device disposed under the at least one rack and connected to the weight collector (see at least figures 1 and 11).

Claim 3
Furthermore, Meyer discloses the following limitations:

wherein the goods database generator comprises: an initializer that initializes the goods database; (see at least paragraphs 0060-0062 and 0091).

an information input that records a weight value and goods information of each item of the goods, and stores the weight value and the goods information in the goods database; and (see at least paragraphs 0060-0062 and 0091).

a value initializer that collects the weight sensing value of the rack after the goods are placed thereon, and stores the weight sensing value in the goods database (see at least paragraphs 0060-0062 and 0091).

Claim 4
Furthermore, Meyer discloses the following limitations:

 wherein the pick or place status judger comprises:

a weight difference calculator that calculates a difference value between the weight sensing value of the rack collected in real time and the weight sensing value of the same rack stored in the goods database, and records the difference value as a weight difference value of the rack; (see at least paragraphs 0017-0018).

a weight difference judger that compares the weight difference value of the rack with 0, wherein when the weight difference value of the rack is less than 0, it determines that there are goods taken away from the rack;  (see at least paragraphs 0018, 0020, 0058 and 0104).

and when the weight difference value of the rack is greater than 0, it determines that there are articles placed on the rack; and (see at least paragraphs 0018, 0094 and 0104).

a rack information recorder that records a rack number of the rack and the weight difference of the rack when the weight difference of the rack is greater than 0 or less than 0 (see at least abstract and paragraphs 0104-0105).

Claim 5
Furthermore, Meyer discloses the following limitations:

Wherein when all goods on a same rack have a same type and a same weight, the pick or place status judger further comprises:

a goods type decider that determines a type of the goods taken away from the rack according to the rack number of the rack and goods information associated with the rack stored in the goods database; and (see at least paragraphs 0018, 0020, 0058 and 0104).

a goods quantity calculator that calculates a ratio of an absolute value of the weight difference of the rack to a weight value of a single item of the goods on the rack, wherein the ratio is rounded, by using a rounding method, to an integer which is a quantity of the taken goods (see at least paragraphs 0018, 0020, 0058 and 0104). . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2016/0048798 A1) in view of Lin (CN106845962A).

Claim 6 
Furthermore Lin discloses the following limitations:

further comprising:

a shopping user identification system that determines an identity of a user who takes away or puts back the goods; and (see at least pages 2-3; step 3 on page 3).

a shopping information recorder that records a type and quantity of the goods taken by each user (see at least pages 2-3). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the weight sensors in Meyer with the shopping method disclosed by Lin, in order to provide an automatic settlement payment system which can establish an efficient automatic shopping settlement process in places such as shopping malls and supermarkets, simplifying  the shopping process of consumers and avoiding shopping queuing phenomenon (Lin Background).  The use of weight sensors for identifying items is common knowledge in the art and is just one of a variety of sensors that could be used for items identification.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 7
Furthermore Lin discloses the following limitations:

wherein the shopping information recorder comprises:

a shopping database generator that generates a shopping database of the user according to identity information of the user when the identity of the user is recognized; and (see at least pages 2-3).

a shopping database updater that generates, when the goods are taken away, shopping information according to the type and quantity of the taken goods and the identity information of the user who takes the goods, and stores the shopping information in the shopping database of the user; (see at least pages 2-3; step 3 page 3).

wherein the shopping database updater, when the goods are put back, generates return information according to a type and quantity of the goods and the identity information of the user who puts back the goods, (see at least pages 2-3; step 3 page 3).

and deletes the shopping information associated with the return information from the shopping database of the user (see at least pages 2-3; step 3 page 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the weight sensors in Meyer with the shopping method disclosed by Lin, in order to provide an automatic settlement payment system which can establish an efficient automatic shopping settlement process in places such as shopping malls and supermarkets, simplifying  the shopping process of consumers and avoiding shopping queuing phenomenon (Lin Background).  The use of weight sensors for identifying items is common knowledge in the art and is just one of a variety of sensors that could be used for items identification.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

As per claims 8-20, claims 8-20 recite substantially similar limitations to claims 1-7 and are therefore rejected using the same art and rationale set forth above.    

	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Lustenberger (WO 2016166698 A1) discloses identifying the person that removes items from a storage and the number of units removed.  Yang (CN106454733A) discloses an online monitoring system comprising pressure-sensitive sensors (equivalent to weight).

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687